Citation Nr: 1529603	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-35 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to a compensable disability evaluation for a hiatal hernia prior to February 12, 2014, and to a disability evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The issue of entitlement to service connection for a skin condition is REMANDED to the Agency of Original Jurisdiction (AOJ) and is addressed in the REMAND portion of this opinion. 


FINDINGS OF FACT

1.  Prior to February 12, 2014, the Veteran's hiatal hernia was characterized by occasional indigestion and epigastric pain without dysphagia; reflux; regurgitation; substernal, arm, or shoulder pain; nausea; vomiting; weight loss; hematemesis, melena; or considerable impairment in health.  

2.  After February 12, 2014, the Veteran's hiatal hernia was characterized by persistent recurrent epigastric distress with pyrosis and regurgitation without evidence of dysphagia; substernal, arm, or shoulder pain; vomiting; weight loss; hematemesis, melena; or considerable impairment in health.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for a hiatal hernia prior to February 12, 2014 and to a disability evaluation in excess of 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7301-54 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's hiatal hernia is rated under Diagnostic Code 7346, which rates hiatal hernia.  Diagnostic Code 7346 provides a 60 percent evaluation for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation when the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114 (2014).

The Veteran was afforded a VA examination in July 2011.  At that time, he reported occasional indigestion and mid-epigastric pain, mainly due to spicy or acidic food.  He stated that he takes antacids three or four times a week.  He denied dysphagia, reflux, regurgitation, nausea, vomiting, hematemesis, or melena.  There was no indication of anemia or malnutrition.  He described his state of health as "excellent."  

In February 2014, the Veteran was afforded another VA examination.  He continued to complain of occasional indigestion and mid-epigastric pain, mainly due to spicy or acidic food, which he treats with over the counter medications such as Pepto-Bismol or antacids.  He also reported occasional regurgitation.  The examiner noted that the Veteran's condition resulted in recurrent epigastric distress, pyrosis, and regurgitation.  No other complications or health problems related to the Veteran's hiatal hernia were noted.  

Also of record are private medical records from Dr. M.R..  However, these contain no specific findings pertaining to the Veteran's hernia.  

Finally, the Board has reviewed statements from the Veteran, including his notice of disagreement and substantive appeal; however, the Veteran has focused on treatment for epigastric pain in the 1990s, which is not relevant to his current disability.  

Based on the above evidence, the Board finds that a higher disability evaluation cannot be assigned for any period on appeal.  

Prior to his February 2014 VA examination, the Veteran did not report- and there are no medical records that show- that he had two or more of the symptoms for the 30 percent evaluation of less severity.  

At his February 2014 examination, the Veteran reported persistently recurrent epigastric distress with pyrosis, and regurgitation; however, it was not accompanied by dysphagia or substernal, arm, or shoulder pain, productive of considerable impairment of health.  Thus, the Veteran meets the criteria for a 10 percent disability evaluation under Diagnostic Code 7346, but not 30 percent.

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.
 
In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's complaints of occasional indigestion and epigastric pain are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Overall, the available evidence reflects that the Veteran's service connected hiatal hernia results in only occasional and mild symptoms that would not interfere with occupational functioning or activities of daily living and that have not required hospitalization during the period on appeal.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

For all the above reasons, a higher disability evaluation for the Veteran's hiatal hernia is denied for the period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a June 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a compensable disability evaluation for a hiatal hernia prior to February 12, 2014 is denied.

Entitlement to a disability evaluation in excess of 10 percent for a hiatal hernia after February 12, 2014 is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for a skin condition.  He has alleged that he has had this condition in service and that it was caused by exposure to Agent Orange at U-Tapao Air Force Base in Thailand.

The Veteran was afforded a VA examination in August 2011.  At that time, the examiner diagnosed the Veteran with an unknown rash.  The examiner concluded that it is less likely than not that the Veteran's skin condition is related to service because there is no documentation of a skin condition in service and all physical examinations of the Veteran's skin in service were normal.  The examiner further noted that post-service private medical records do not provide a diagnosis for any skin condition or any link between his current condition and service.  However, the examiner failed to address the Veteran's contention that exposure to herbicides caused his present skin lesions.  

Accordingly, this issue must be remanded to obtain an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:


1. Refer the Veteran's claims folder to a VA dermatologist for an addendum medical opinion.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's skin disability was caused by or related to chemical exposure in service, to include exposure to herbicides while stationed in Thailand.  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the above development has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


